    Case: 1:18-cv-06816 Document #: 18 Filed: 04/10/19 Page 1 of 2 PageID #:40



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL COUNCIL              )
OF CARPENTERS PENSION FUND, CHICAGO                   )
REGIONAL COUNCIL OF CARPENTERS WELFARE                )
FUND, CHICAGO REGIONAL COUNCIL OF                     )
CARPENTERS APPRENTICE & TRAINEE FUND,                 )
                                                      )
                           Plaintiffs,                )      Case No. 18 cv 6816
                                                      )
                                                      )      Judge Pallmeyer
      v.                                              )
                                                      )
DE GRAF CONCRETE CONSTRUCTION, INC.,                  )
                                                      )
                           Defendant.                 )


                                 Judgment Order
                               __________________

      WHEREAS, the Plaintiffs filed their Complaint on October 10, 2018 and the
Defendant was served with copies of Summons and Complaint; and


      WHEREAS, the Defendant has failed to answer or otherwise plead; and


      NOW THEREFORE, upon application of the Plaintiffs and for good cause shown,
a default is hereby entered against the Defendant in accordance with the prayer of the
Complaint in the above styled action; and


      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment is
entered in behalf of the Plaintiffs and against the Defendant, DE GRAF CONCRETE
CONSTRUCTION, INC., in the sum of $152,638.38 representing the following
amounts:
    Case: 1:18-cv-06816 Document #: 18 Filed: 04/10/19 Page 2 of 2 PageID #:41



      a) ERISA Contributions (07/18 - 10/18)                         $124,973.91

      b) Interest on ERISA Contributions                             $3,514.13

      c) Liquidated Damages (04/18 - 10/18)                          $13,472.04

      d) Union Dues (08/18 - 10/18)                                  $5,815.30

      e) Attorney Fees and Costs                                     $4,863.00


      TOTAL                                                          $152,638.38

      Further, Plaintiffs shall be awarded their attorney fees and costs incurred in their
attempts to collect on this judgment in the post-judgment supplemental proceedings.


                           ENTERED:




                           _____________________________
                           REBECCA R. PALLMEYER
                           UNITED STATES DISTRICT JUDGE

                                    April 10, 2019
                           DATED:________________________




                                            2
